Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 29, 2016

The Court of Appeals hereby passes the following order:

A16A2106. FREDERICK JOHNSON v. THE STATE

      Frederick Johnson was convicted in 2005 of rape, kidnaping and aggravated
assault. He was sentenced to life without parole. Johnson’s conviction was affirmed
on appeal in an unpublished opinion. See Johnson v. The State, Case No. A06A2348
(decided November 28, 2006). In November 2015, Johnson filed a motion to dismiss
his case, a motion for the court to find facts, and a motion to correct void sentence.
On March 18, 2016, the trial court denied Johnson’s motions. On June 6, 2016,
Johnson filed his pro se notice of appeal. We, however, lack jurisdiction.
      Pretermitting whether Johnson had a right to directly appeal the order denying
his motions, a notice of appeal must be filed within 30 days of entry of the order or
judgment to be appealed. See OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582
(420 SE2d 393) (1992). The requirements of OCGA § 5-6-35 are jurisdictional, and
this Court cannot accept a notice of appeal not made in compliance therewith. See
Boyle v. State of Ga., 190 Ga. App. 734 (380 SE2d 57) (1989). Because Johnson filed
his notice of appeal 80 days after entry of the order he seeks to appeal, the notice of
appeal is untimely and is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     08/29/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.